Appeal from a judgment of the Supreme Court, Wyoming County (Michael M. Mohun, A.J.), entered July 14, 2015 in a CPLR article 78 proceeding. The judgment dismissed the petition.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Petitioner appeals from a judgment dismissing his petition pursuant to CPLR article 78 seeking to annul the determination denying him parole release. The Attorney General has advised this Court that, subsequent to that denial, petitioner reappeared before the Board of Parole in May of 2016 and was again denied release. Consequently, this appeal must be dismissed as moot (see Matter of Sanchez v Evans, 111 AD3d 1315, 1315 [2013]). Contrary to petitioner’s contention, this matter does not fall within the exception to the mootness doctrine (see id,.).
Present—Peradotto, J.P., Carni, Curran, Troutman and Scudder, JJ.